—In an action, inter alia, for the imposition of a constructive trust, the plaintiff appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated April 19, 1993, which denied his motion to consolidate a summary proceeding pending in the District Court of the County of Nassau, First District, entitled F. John Handler v Russell H. Handler (Index No. SPO 1224/93), with this action.
Ordered that the order is reversed, upon the consent of the respondents, without costs or disbursements, the motion is granted, and the summary proceeding now pending in the District Court of the County of Nassau, First District, entitled F. John Handler v Russell H. Handler (Index No. SPO 1224/ 93), is removed to the Supreme Court, Nassau County, and consolidated with the instant action.
By letter dated September 21, 1993, the respondents consented to a reversal and the granting of the motion to consolidate (see, Marcellin v Coma, 102 AD2d 863). Consolidation of the two matters is appropriate (see, CPLR 602; McDermott v Florio, 155 AD2d 417). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.